924 A.2d 139 (2007)
282 Conn. 913
STATE of Connecticut
v.
NATHAN J.
Supreme Court of Connecticut.
Decided May 8, 2007.
Toni M. Smith-Rosario, assistant state's attorney, in support of the petition.
Richard E. Condon, Jr., assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 99 Conn.App. 713, 915 A.2d 907 (2007), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude, that as a matter of law, the parental justification defense under General Statutes § 53a-18 (1) applies to the charge of risk of injury to a child under General Statutes § 53-21(a)(1)?
"2. If the answer to the first question is `yes,' under the facts of this case, did the Appellate Court properly conclude that the defendant was entitled to an instruction on that defense?"
The Supreme Court docket number is SC 17903.